DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short" in claims 1-3 is a relative term which renders the claims indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3 recite a content of the synthetic resin short fibers respectively being 90 to 99 mass% (claim 2) and being 95 mass% to 99 mass% (claim 3) based on the total of all the fiber components contained in the separator. However, claim 1 from which claims 2 and 3 depend recites that the content of the fibrillated heat-resistant fibers can have a content of up to 5 mass% based on the total of all fiber components in the separator which renders the claim indefinite since the upper limit of the range for the content of the synthetic resin short fibers is 99 mass%. 
Claim 4 is rejected in view of its dependence to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (WO 2011/046066 A1, as cited in the IDS mailed on 01/31/2022).
Regarding claims 1 & 4, Matsuoka teaches a lithium-ion battery comprising a separator including heat-resistant fibers (i.e fibrillated lyocell fibers) and synthetic resin short fibers, wherein fibrillated heat-resistant fibers having a modified freeness of preferably 250 ml or less are contained as the heat-resistant fibers, wherein a weight ratio of the fibrillated heat-resistant fibers having a modified freeness of preferably 250 ml or less and the synthetic resin short fibers is preferably 5/95 to 80/20 and wherein the total weight of the fibrillated heat-resistant fibers having a modified freeness of preferably 250 ml or less and the synthetic resin short fibers makes up preferably 80% to 100% of the weight of fiber components  is not less than 1.0 mass% to less than 5.0 mass% based on the total weight of all the fiber components contained in the separator (Page 2: 5th and 6th paragraphs; Page 6: 3rd paragraph; Page 9: 8th paragraph, Page 12: 7th paragraph). Accordingly, when the weight ratio is 5/95 and the total weight of the fibrillated heat-resistant fibers and the synthetic resin short fibers ranges from 80% to 100% (not inclusive), the resulting content of the fibrillated heat-resistant fibers overlaps with the presently claimed range of 1 mass% to 5 mass% based on the total weight of all the fiber components in the separator. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727